DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 9/14/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,150,433. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include the same or similar limitations such that an anticipatory or obviousness relationship exists between the limitations.  In this case all of the limitations of both document's claims are present in both claim sets and although the language is not identical the limitations are substantially similar within the broadest reasonable interpretation standard. 
It is noted that the claim language of the instant application 17/474096 within claims 2-3, 5-6, 8-16, and 18-21 repeats the same claim language of U.S. Patent No. 11,150,433.
The following table illustrates which claims teach the limitations of the instant application 17/470339 in view of the teachings of U.S. Patent No. 11,150,433.
Instant application 17/474096
U.S. Patent No. 11,150,433
Explanation as needed
Claim 1: An imaging lens assembly, comprising: a plastic barrel; and a lens element set disposed in the plastic barrel and having an optical axis, the lens element set comprising an object-side lens element and an image-side lens element, wherein the object-side lens element has an outer diameter surface and an optical effective portion, and comprises: a conical-aligning surface located on an image-side surface of the object-side lens element and for coaxially aligning and connecting the image-side lens element; wherein the object-side lens element further comprises an annular recess structure located between the outer diameter surface and the conical-aligning surface; wherein a minimum radial distance between a position of a minimum diameter of the conical-aligning surface and the outer diameter surface is L1, a recess depth of the annular recess structure parallel to the optical axis is s1, and the following conditions are satisfied: 0.03 mm < L1 < 0.28 mm; and s1 < 0.015 mm.
Claim 7: The imaging lens assembly of claim 2, wherein an outer diameter of the plastic barrel closest to an object end is ɸoo, and the following condition is satisfied: 1.05 mm < ɸoo < 3.05 mm.
Claim 17: The imaging lens assembly of claim 1, wherein an outer diameter of the plastic barrel closest to an object end is Ooo, and the following condition is satisfied: 1.05 mm < ɸoo < 3.05 mm.

Claim 1: An imaging lens assembly, comprising: a plastic barrel; and a lens element set disposed in the plastic barrel and having an optical axis, the lens element set comprising an object-side lens element and an image-side lens element, wherein the object-side lens element has an outer diameter surface and an optical effective portion, and comprises: a conical-aligning surface located on an image-side surface of the object-side lens element and for coaxially aligning and connecting the image-side lens element; wherein a minimum radial distance between a position of a minimum diameter of the conical-aligning surface and the outer diameter surface is L1, an outer diameter of the plastic barrel closest to an object end is ɸoo, and the following conditions are satisfied: 0.03 < L1 < 0.28 mm; and 1.05 mm < ɸoo < 3.05 mm.
Claims 1, 7, and 17 from the instant application and claim 1 from the USPAT are substantially the same.
Claim 4: The imaging lens assembly of claim 3, wherein the image-side lens element further comprises a first recess structure facing the annular recess structure of the object-side lens element; wherein the recess depth of the annular recess structure parallel to the optical axis is s1, a recess depth of the first recess structure parallel to the optical axis is s2, and the following condition is satisfied: 0.005 < s1 + s2 < 0.035 mm.
Claim 5: The imaging lens assembly of claim 3, wherein the object-side lens element further comprises an annular recess structure located between the outer diameter surface and the conical-aligning surface; and the image-side lens element further comprises a first recess structure facing the annular recess structure of the object-side lens element; wherein a recess depth of the annular recess structure parallel to the optical axis is s1, a recess depth of the first recess structure parallel to the optical axis is s2, and the following condition is satisfied: 0.005 < s1 + s2 < 0.035 mm.
Claim 4 from the instant application and claim 5 from the USPAT are substantially the same.


Allowable Subject Matter
Claims 1-21 are allowed, pending applicant’s overcoming of the obvious double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose or suggest an imaging lens assembly, comprising: wherein the object-side lens element further comprises an annular recess structure located between the outer diameter surface and the conical-aligning surface; wherein a minimum radial distance between a position of a minimum diameter of the conical-aligning surface and the outer diameter surface is L1, a recess depth of the annular recess structure parallel to the optical axis is s1, and the following conditions are satisfied: 0.03 mm < L1 < 0.28 mm; and s1 < 0.015 mm”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-16 are allowable due to pendency on independent claim 1. Claims 2-21 are allowable due to pendency on independent claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (20190285826), Chang (20190018171), Lin (2017013153), and Chou (20170075109) are cited to show plastic barrel lens modules in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872